Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the election filed 11/5/2021.
Currently, claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of Species I is acknowledged.
Applicant has identified claims 1-16 as reading on Species I. However, as shown in FIG. 6 which shows the elected embodiment, the portion of the first conductive element 40 about which the SFB 31 is formed is suspended entirely within the second dielectric 12. Therefore, claim 11, which claims “the portion of the first conductive element about which the SFB is formed is suspended partially within the second dielectric” does not read on the elected species. Nor does claim 12, which depends on claim 11.
Therefore, claims 11-12 are also withdrawn from consideration.
Should Applicant choose to pursue the subject matter of claims 11 and 12 at a later time, the Examiner cautions that the claimed subject matter does not appear to be supported by the disclosure. In both embodiments (FIG. 6 and 13), the portion of the first conductive element about which the SFB is formed is suspended entirely within its surrounding dielectric. There is no teaching of the portion of the first conductive element about which the SFB is formed being only partially suspended within a surrounding dielectric, as claim 11 would require.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “porous” and “dense” are recited. However, the bounds of these terms is not clear. For example, at what density is a layer considered to be “dense”? 
For purposes of examination, these limitations will be interpreted relative to one another. In other words, the “dense” layer is the denser of the two layers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 9,224,686).

a first dielectric (218) layered over a second dielectric (204); 
first (212) and second (224) conductive elements respectively suspended within the second dielectric and the first dielectric; 
a self-formed-barrier (SFB) (214) formed about a portion of the first conductive element; and 
a liner (222) deposited about a portion of the second conductive element, 
wherein the portion of the first conductive element about which the SFB is formed is suspended within the second dielectric and the portion of the second conductive element about which the liner is deposited is suspended within the first dielectric (FIG. 2C).

Pertaining to claim 2, Chen shows a substrate (202) on which the first and second dielectrics are disposed.
Pertaining to claim 7, Chen shows the SFB comprises manganese (Mn) (column 3, lines 64-65).
Pertaining to claim 9, Chen shows the portion of the first conductive element about which the SFB is formed is suspended entirely within the second dielectric (FIG. 2C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Li et al. (US 6,958,524).
Pertaining to claims 5 and 6, Chen shows the first conductive element comprises a via (column 3, lines 53-55) and the second conductive element comprises an interconnect line (column 4, lines 25-27). 
Pertaining to claims 3 and 4, Chen fails to show the first dielectric comprises porous dielectric and the second dielectric comprises dense dielectric.
However, Li teaches in column 5, lines 5-17 and FIG. 1 that, for a similar structure, the bottom dielectric layer 110 that surrounds the via is made to be denser than the upper dielectric 120 that surrounds the interconnect line.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen such that the bottom dielectric layer that surrounds the via is made to be denser than the upper dielectric that surrounds the interconnect line, as taught by Li, with the motivation that improved adhesion of the conductive structure to the dielectric may be improved, enhancing the performance of the device (column 5, lines 5-17).

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Pertaining to claim 10, the prior art of record, either singularly or in combination, does not disclose or suggest the portion of the second conductive element about which the liner is deposited being partially suspended within the first dielectric, in combination with the limitations of claims 1 and 9. On the contrary, the prior art shows the second conductive element about which the liner is deposited being entirely suspended within the first dielectric.
Claims 13-16 are currently rejected under 35 U.S.C. 112(b), but it is noted that claim 13 recites subject matter similar to claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kabe et al. (US 8,536,704), Isobayashi (US 8,134,234), and Suzumura et al. (US 9,070,690) all disclose an interconnection line/via conductive structure extending through a multi-layered dielectric.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896